Case: 20-10480     Document: 00515655902         Page: 1     Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 1, 2020
                                  No. 20-10480                     Lyle W. Cayce
                                                                        Clerk

   Sue Richter,

                                                           Plaintiff—Appellant,

                                       versus

   Carnival Corporation; Roger Frizzell,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No 3:18-CV-2172


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Sue Richter sued Carnival Corporation (“Carnival”) alleging that
   Carnival unlawfully utilized Richter’s reality television concept SeaGals (the
   “Concept”) to create its own reality television show, Vacation Creation.
   Richter asserted claims for breach of contract, quantum meruit, fraud, and
   breach of confidence or misappropriation of confidential information based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10480      Document: 00515655902            Page: 2    Date Filed: 12/01/2020




                                     No. 20-10480


   on Carnival’s alleged theft and use of her “proprietary Concept and trade
   secrets relating to its production.” The district court granted Carnival’s
   motion for dismissal under Fed. R. Civ. P. 12(b)(6), finding that Richter
   had failed to state a plausible breach of contract claim and that her state law
   fraud and quantum meruit claims were preempted by the Texas Uniform
   Trade Secret Act (“TUTSA”). On appeal Richter asserts that the district
   court erred in determining that no implied contract had been formed between
   Carnival and herself and in finding her state law claims preempted. Finding
   no error, we AFFIRM.
                                          I.
          This court reviews a district court’s dismissal for failure to state a
   claim upon which relief can be granted de novo.             See Leffall v. Dallas
   Independent School Dist., 28 F.3d 521, 524 (5th Cir.1994). To survive a
   12(b)(6) motion, the plaintiff’s complaint must assert “enough facts to state
   a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). The facts asserted must allow “the court to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.”
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Limiting its review to the face of
   the pleadings, this court accepts as true all well-pleaded facts and views them
   in the light most favorable to the plaintiff. Spivey v. Robertson, 197 F.3d 772,
   774 (5th Cir. 1999). Nevertheless, the plaintiff must provide more than
   “conclusory    allegations, unwarranted          factual   inferences, or   legal
   conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007).
   The factual bases for the plaintiff’s complaint “must be enough to raise a
   right to relief above the speculative level on the assumption that all the
   allegations in the complaint are true.” Twombly, 550 U.S. at 555.




                                          2
Case: 20-10480         Document: 00515655902               Page: 3      Date Filed: 12/01/2020




                                          No. 20-10480


                                                II.
           Even viewing the facts in the light most favorable to Richter, we find
   no error in the district court’s holding that Richter failed to plausibly plead
   the formation of an implied contract between the parties. Richter alleges that
   a contract arose between Carnival and herself stemming from oral
   “discussions suggesting she expected payment in the form of an industry
   standard salary, retention of the title Creative Director, and Show Host for
   Concept” and terms provided in an email from Carnival. She contends that
   the existence of an implied contract is evidenced by the July 2014 e-mail.
   This e-mail, which is addressed not to Richter but to an individual named
   “Alex”1 states that Carnival was “onboard with the reality show,” that
   “Carnival Corp. w[ould] provide cabins aboard [thei]r ships, the contest,
   contestants, and shore excursions associated with our fleet,” and that
   “[o]ther details w[ould] be outlined in a formal contract.” We agree that this
   e-mail allows a plausible inference that the parties engaged in preliminary
   negotiations as to the terms of a potential contract, but, without more, does
   not allow the court to reasonably infer that the parties mutually intended to
   be bound.
           To plausibly allege the existence of a valid contract, a complaint must
   assert facts that, if proven, demonstrate that there was “(1) an offer, (2) an
   acceptance, (3) a meeting of the minds, (4) each party’s consent to the terms,
   and (5) execution and delivery of the contract with the intent that it be mutual
   and binding.” DeClaire v. G & B McIntosh Fam. Ltd. P’ship, 260 S.W.3d 34,
   44 (Tex. App. 2008). While an express contract normally contains specific
   terms, an implied contract is formed when the parties’ acts and conduct



           1
            Richter asserts in her brief that she was blind copied in on this-e-mail but does not
   provide evidence of this.




                                                 3
Case: 20-10480        Document: 00515655902              Page: 4      Date Filed: 12/01/2020




                                         No. 20-10480


   create an inference of mutual intention to enter into and be bound by
   contract. Haws & Garrett Gen. Contractors, Inc. v. Gorbett Bros. Welding Co.,
   480 S.W.2d 607, 609 (Tex. 1972). Even assuming arguendo that Richter was
   the intended recipient of the proffered e-mail, it does not alone establish
   assent by both parties to be bound in contract. While Richter alleged that the
   parties also engaged in oral discussions, the actions of the parties objectively
   indicate that neither party believed themselves to be bound in contract by this
   email in July 2014. In November 2015, over a year after Richter claims that
   an implied contract had been formed, the parties exchanged a letter of intent.
   The letter stated that it was to be construed as securing a “preliminary
   understanding” between the parties and to serve as “a preliminary basis for
   negotiating a written agreement that will contain additional material terms,
   conditions and provisions not yet agreed upon by the parties.” The letter
   explicitly stated that it did not constitute a binding contract. We agree with
   the district court that this renders implausible any inference that the prior
   2014 e-mail was intended by the parties to represent assent to be bound by
   contract, and that as such Richter failed to plausibly plead that an implicit
   contract existed upon which she can base any claim for breach of contract
   related to Carnival’s ultimate decision to produce a substantially dissimilar2
   reality television show without Richter.3
                                              III.
           Richter also argues that the district court erred in holding that her
   quantum meruit, fraud, and misappropriation claims were preempted by


           2
              As the District Court noted, there appears to be little in common between
   Richter’s concept for SeaGals and Carnival’s ultimate production Vacation Creation apart
   from that they are both reality television shows which take place on cruise ships.
           3
             Richter also asserts that the district court erred by “requiring all terms of the
   contract be disclosed.” However, the district court discussed the unsettled terms of the
   alleged contract only in its analysis of whether Richter and Carnival had entered into an




                                               4
Case: 20-10480         Document: 00515655902               Page: 5      Date Filed: 12/01/2020




                                          No. 20-10480


   TUTSA. TUTSA preempts “conflicting tort, restitutionary and other law
   of this state providing civil remedies for the misappropriation of a trade
   secret.” Tex. Civ. Prac. & Rem. Code § 134A.007(a).4 Although
   Richter contends here that her pleading sought damages not for
   misappropriation of a trade secret but “for the value of the goods and services
   she provided to Carnival that were used to create Vacation Creation,” Richter
   fails to identify any goods and services she provided to and were used by
   Carnival that did not involve the alleged misappropriation of her television
   show concept. In her complaint, Richer repeatedly referred to the concept
   for SeaGals as a “trade secret” in alleging that Carnival had misappropriated
   the Concept in its creation of Vacation Creation. Although Richter asserts in
   her appeal to this court that the SeaGals concept “is likely not a trade
   secret,” she raises the argument here for the first time. This court does not
   consider arguments on appeal that were not raised below. See Stanley
   Educational Methods, Inc. v. Becker C.P.A. Review Course, Inc., 539 F.2d 393,
   394 (5th Cir. 1976). As such, we assume without deciding that the Concept
   was a trade secret and find no error in the district court’s determination that
   these claims are preempted under TUTSA.5
                                                IV.
           For these reasons, the judgment of the district court is AFFIRMED.




   express contract, finding that “Richter’s pleadings and attached emails d[id] not establish
   that either party assented to express, binding terms.” Richter does not challenge on appeal
   the district court’s finding that no express contract existed between the parties.
           4
            In other words, all claims under Texas state law for misuse of trade secrets must
   be brought under TUTSA.
   5
    Because Richter does not challenge the District Court’s finding that she failed to state a
   claim under TUTSA, we do not review that issue. See United States v. Martinez, 263 F.3d
436, 438 (5th Cir. 2001) (“[A] defendant waives an issue if he fails to adequately brief it.”)




                                                 5